Title: James Madison to the President and Directors of the Literary Fund, 16 October 1826
From: Madison, James
To: President and Directors of the Literary Fund


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        In obedience to the law requiring that the Rector & Visitors of the University of Virginia, should
                            make report annually to the President and Directors of the Literary Fund, (to be laid before the Legislature at their next
                            succeeding meeting) embracing a full account of the disbursements, the funds on hand, and a general Statement of the
                            Condition of the said University The said Rector & Visitors make the following Report.
                        Report.
                        Since that last rendered by the Board a loss which has clothed the whole land in mourning and fallen with peculiar force on
                            the Institution confided to them, has called for the appt. to the vacant rectorship. To that lamented event the Board Cannot refer, without feeling that some tribute is due, on their part, to the memory of a patriot and sage so
                            distinguished by his various and invaluable services to his Country, and so richly, eminently entitled to
                            manifestations of grateful affection from every portion of its Citizens. After disching with a zeal that never abated, and
                            abilities which commanded universal admiration, all the labours imposed by a series of most important public trusts, he
                            did not cease, in his retirement from them, to cherish that love of country and of liberty which had been the ruling
                            principle of his life. Reflecting more particularly on the great truth, that as no people can be happy but with a free
                            Government, so no Govt. can long be free, without knowlege for its conservative element, he determined to close his
                            illustrious career by devoting the resources of his genius, and his vast acquirements to the erection of this monument to
                            Science & Liberty, indulging to the last hour of his protracted existence the gratifying confidence, that under
                            the auspices of the State to which it was dedicated, it would more than repay whatever might be done for it, by the lights
                            it would diffuse, and by the characters it would rear, for the service & the ornament of the Republic.
                        With an origin so propitious, and the continued patronage of the State, the Board are encouraged to expect
                            that no part of the promised blessings will be disappointed, in the progress of the University to its destined usefulness.
                            They have the satisfaction to state that with the small exceptions of what remains to be done to     all the Buildings undertaken have been compleated; that by the acquisition of a Professor of Law, the number required for
                            the existing arrangement is also compleat; that the number of matriculated students has increased to   and that further augmentation may reasonably be looked for, as the benefits of the Institution shall be unfolded, and
                            regulations for extending and securing them shall be suggested by experience. (The addition, which with this view the
                            Board have made to former enactments, is here communicated.)
                        The condition of the University, as regards its finances, is explained by the accts. of the Bursar &
                            Proctor, also communicated. It will be seen that its resources compared with the disbursements & engagements for
                            the present year, < > and the estimates for the next, will leave at the end of the next, an adverse balance
                            of   to extinguish which the annual surplus of income thereafter, estimated at , will be required for a period of more than six
                            years. (In submitting this statement to the General Assembly the Board venture to hope that a favorable view will be
                            taken by the Genl Assembly of the advantages to the early prospects of the Institution, from a public liberation of its
                            funds from the debts weighing upon them; and of the prospect which this will open of its earlier enlargments of its Scope,
                            sphere of action without
                        
                        adverse balance of  to extinguish which, the annual surplus of income thereafter, estimated at  will be required for a period of more than six years.
                        In submitting this statement to the Genl. Assembly the Board venture to hope that a favorable view will be
                            taken, of the advantage to the early prospects of the Institution, from a public liberation of its funds from the debts
                            weighing upon them.
                        In pursuance of the intentions communicated in the last Report, the Library <room> in the Rotunda has been nearly
                            completed and the Books put into it. Two rooms for the Professor of Chemistry, with one other Work-room for the Professors
                            of Nat. Phil. & of Chemistry, and one large Lecture room have also been fitted for use. The Work of the anatomical
                            Hall is so far advanced that it may be used early in the next Session. The Portico of the Rotunda has been finished with
                            the exception of the flight of Steps, & the laying of the such Flagging which has been received & paid
                            for. The work remaining to be done is the finishing one other large oval room one small one, and the entrance Hall of the
                            Rotunda; with the unfinished parts of the Portico, and about one fourth of the Anatomical Hall Some small additions are
                            also required for the better accommodation of the Professors in their Pavilions & the Students in their
                            Dormitories < > & for  and a few other minor objects.
                        The Receipts by the Collector of arrearages of subscriptions, since the date of last Rept. amount to
                            644.85, leavg. a bal still due of 8161.68 1/2 of which 3661.68 are is considered sperate.
                        The accts. for the rect. disburmts. & funds on hand for the year ending with the month of
                            Sepr as rendered by the Bursar & Proctor < > with this Rept as is required by law 
                        In looking to the future, the Bd. notwithsd their anxiety to bring the establisht. into the completed States
                            witht. any extending its current income in comparing the <appointment> therewith & contracts & estimated demands for  < > for the present & next year with <  >
                        at the end of the next an adverse balance of not less than  operated against income < > year for to blank to  .  the extinguisht. of which will require a period of not less than Six or 7 years 
                        In submitting < > the Board, venture to hope, that a favorable view will be taken by the Genl.
                            Assy. of the advantage to the Institution from a pub: liberation of its funds from the debts now weighing on them, and of
                            the prospect which this wd. open for earlier enlargements of its scope of action by such < >
                        Since the Report last made, the acquisition of a Professor of Law, has completed the number required for the
                            existing arrangement, and the matriculated Students have been increased to 177’ the State of the Schools, being,
                        In the School of Antient languages 107
                        Modern languages 90
                        Mathematics 90
                        Natural Philosophy 43
                        Natural History 45
                        Anatomy & Medicine 16
                        Moral Philosophy 28
                        Law (opened in July)26
                        This increase justifies the expectation that further additions to the number will continue to be made as the
                            benefits of the Institution shall be unfolded, and regulations for extending and ensuring them shall be suggested by
                            experience. The enactments now made by the board with this view, will be laid before the General Assembly, as soon as they
                            shall be duly prepared for the purpose.
                        From a comparative view of the tasks of the Professorships of Law and of moral Philosophy, it was found
                            convenient and mutually agreeable to the Parties, that the Science of political Economy should be taught in the School of
                            the latter instead of the former.
                        On the further considerations of the most eligible period for the Session of the University it has been
                            provided that the next Session shall commence on the first of February, and terminate on the 4th. of July; and that all
                            future Sessions shall commence on the 20th. of August in each year & terminate on the 4th. of July ensuing; but
                            that there shall be one recess of all the Schools & no more during each Session, to commence on the 15th. and
                            terminate on the 31st. of December
                        The first act of the Bd. <at ye.> present meeting was that of providing for the vacancy <in> the Rectorship occasioned by the
                            loss which has clothed the land in mourning, and fell which has with peculiar power on the < > That lamented
                            event &c
                        The first act required from the Board at their present meeting was that of providing for the vacancy in the Rectorship
                            occasioned by a loss which clothed the whole land in mourning, and which has fallen with peculiar force on the Institution
                            committed to their care
                        last clause -- In looking to the future, the Board notwithstanding their anxiety to bring the Estabt. into a
                            compleat State without exceeding its current resources, find on comparing with these, the engagemts. & estimated
                            demands for the present & the next year, that at the end of the next an adverse balance will exist of ; the
                            extinguist of which will require the estimated annual surplus of income thereafter; for a period of 
                        In submitting this unavoidable result, the Board venture to hope that a favorable view will be taken by the
                            Genl. Assy. of the advantage to the Instn. from a public liberation of its funds from the debts otherwise weighing upon
                            them, and of the prospect thence opened of earlier enlargts. of its scope of action and usefulness.
                        
                            
                                
                            
                        
                    